Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered September 25, 1998, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him to a term of 6 to 12 years, unanimously affirmed.
The court properly ruled that defendant opened the door to a previously precluded inquiry into whether he had ever struck *261the complainant prior to the charged incident. The pertinent portion of defendant’s testimony on direct examination, taken in context, tended to convey to the jury that defendant’s relationship with the complainant had been peaceable. In any event, the inquiry in question did not deprive defendant of a fair trial. Concur — Williams, J. P., Mazzarelli, Andrias, Lerner and Friedman, JJ.